— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered Maich 8, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court’s charge was proper in that it stated that the indictment is "nothing more than an accusation and has no evidentiary or probative value whatsoever”, and that the indictment is "neither evidence of anything, nor does it prove anything”.
Although the prosecutor’s remark that the evidence was "uncontested” improperly referred to the defendant’s failure to testify (see, People v Carlton, 48 AD2d 775), in view of the fact that defense counsel’s objection was sustained and followed by prompt and strong curative instructions by the court, we find that error to be harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230).
We have considered the defendant’s other contentions and find them either to be without merit or unpreserved for appellate review. Lawrence, J. P., Eiber, Spatt and Balletta, JJ., concur.